Citation Nr: 1409487	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether a reduction in rating for instability and dislocations of the right shoulder from 20 to 0 percent (so noncompensable), effective October 1, 2010, was appropriate.

2.  Entitlement to a rating higher than 20 percent for the instability and dislocations of the right shoulder prior to November 28, 2011.

3.  Entitlement to a rating higher than 30 percent prior to November 28, 2011, for degenerative joint disease (arthritis) of the right shoulder.

4.  Entitlement to a rating higher than 30 percent since February 1, 2013, for residuals of a total right shoulder replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1981 and from June to September 1995.

He appealed to the Board of Veterans' Appeals (Board/BVA) from April and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  There were problems making a complete, versus just partial, transcript of the hearing, owing to malfunctioning of the recording equipment during the proceeding.  The presiding Veterans Law Judge of the Board, however, completed a hearing worksheet (VA Form 4283) summarizing important points of the Veteran's testimony and relevant considerations, etc., and this hearing worksheet has been put into the claims file, so made a part of the permanent record.  Ordinarily, the Veteran would have to be asked immediately whether he wants another hearing, but since the Board is either fully granting his claims at issue or, at worst, directing further development of them on remand, he is not prejudiced by the Board going ahead and doing this rather than even further delaying a decision in his appeal.  See 38 C.F.R. § 20.1102 (2013) and Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A March 1999 rating decision granted service connection for degenerative joint disease (i.e., arthritis) of the right shoulder, assigning an initial 30 percent disability rating retroactively effective from August 21, 1998.  A January 2001 rating decision additionally granted service connection for instability and dislocations of this shoulder, assigning an initial, separate, 20 percent rating for this additional disability affecting this shoulder effective August 24, 2000.

2.  A July 2010 rating decision reduced the 20 percent evaluation assigned for the instability and dislocations of the right shoulder to 0 percent (so noncompensable), prospectively effective as of October 1, 2010.

3.  The probative, meaning competent and credible, evidence of record does not however show sustained improvement of the Veteran's right shoulder, nor does this evidence make it reasonably certain that material improvement would be maintained under the ordinary conditions of life.

4.  Prior to November 28, 2011, the probative evidence of record indicates the Veteran had a relatively stable right shoulder and no indications of dislocation, albeit with guarding of movement.

5.  Prior to November 28, 2011, the probative evidence of record indicates the degenerative joint disease of this shoulder caused limitation of motion of this shoulder to midway between his side and shoulder level, with objective evidence of pain on movement and limitation of function following repetition.  

6.  Since February 1, 2013, the probative evidence of record indicates he has continued to have severe painful motion and weakness in this shoulder despite a total right shoulder replacement.



CONCLUSIONS OF LAW

1.  It was inappropriate to reduce the rating for the instability and dislocations of the right shoulder from 20 to 0 percent (noncompensable) as of October 1, 2010, so the prior 20 percent rating is reinstated, meaning restored, retroactively as of that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5202 (2013).

2.  The criteria are not met, however, for a rating higher than 20 percent for the instability and dislocations of the right shoulder prior to November 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5202 (2013).

3.  The criteria also are not met for a rating higher than 30 percent for the degenerative joint disease (arthritis) of the right shoulder prior to November 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5003, 5010 and 5201 (2013).

4.  But the criteria are met for a higher 60 percent rating for the residuals of the total right shoulder replacement since February 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision concerning these claims, so in the preferred sequence, by way of a March 2010 letter sent to the Veteran informing him of the types of information and evidence necessary to substantiate these rating claims and the division of responsibility between him and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also informed him of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473, 486, 490-491 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In a case as here involving a claim for an increased rating, VA need only provide "generic" notice advising a Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also apprise him of alternative DCs or request that he submit evidence indicating the effect the disability has on his daily activity.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).


The April 2010 rating decision and April 2010 notice of that rating decision duly notified the Veteran of the contemplated rating reduction for the instability and dislocations of his right shoulder and furnished detailed reasons therefor in accordance with 38 C.F.R. § 3.105(e).  He also was notified that he would be given 60 days for the presentation of additional evidence showing that his compensation payments should be continued at their then present level and advised that he also could have a hearing on the matter.  Id.  He therefore received all required notice.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of all pertinent treatment records and providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility that the assistance would aid in the substantiation of the claim.  All relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent obtainable.  The relevant evidence of record includes private medical records, VA outpatient treatment reports, the reports of VA examinations containing the information required to make the necessary medical determinations, and personal statements and testimony from the Veteran and his representative.

The March 2010, October 2010, April 2013 and July 2013 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his then current complaints, and rendered diagnoses that are consistent with the remainder of the evidence of record and, therefore, are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The June 2011 Travel Board hearing, as already conceded, was not fully transcribed because of the malfunctioning recording equipment.  But this is nonprejudicial when considering the presiding Veterans Law Judge's hearing worksheet (VA Form 4283)) and given the RO's subsequent development that specifically included having the Veteran undergo the more recent VA examinations in April and July 2013, which his representative had argued during the hearing were necessary.  A review of the hearing notes taken during the hearing reflects that the undersigned Veterans Law Judge correctly identified the issues on appeal and noted the Veteran's arguments as well as the relevant evidence necessary to substantiate the claims, including the additional information that would be obtained from having him undergo those additional VA examinations.  See 38 C.F.R § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Certainly then, he was not prejudiced in the conducting of that hearing.  See Bryant at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

(i)  Reduction in Rating for the Right Shoulder Disability

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013).  


In this case, the Veteran was provided appropriate notice of the proposed reduction and was given 60 days for the presentation of additional evidence prior to the reduction under 38 C.F.R. § 3.105(e), as demonstrated by the April 2010 rating decision and April 2010 notice of that rating decision.  He was given opportunity to contest the reduction in rating, including having a hearing on the matter.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2013).  This VA regulation applies to ratings that have continued for long periods at the same level (five years or more) and does not apply to disabilities that have not become stabilized and are likely to improve.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has consistently held that, when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

As the Veteran's assigned 20 percent disability rating for the instability and dislocations of his right shoulder was in effect for over five years, from August 24, 2000 until it was reduced effective October 1, 2010, the provisions of 38 C.F.R. § 3.344 apply.  And the medical evidence of record, including especially the private and VA medical records and the reports of the March 2010, October 2010, April 2013 and July 2013 VA examinations, do not demonstrate sustained and material improvement of the instability and dislocations of this shoulder or make it reasonably certain that any material improvement would be maintained under the ordinary conditions of life.  Particularly noteworthy are the VA medical records documenting the Veteran's complaints of continued instability with objective evidence of guarding of movement of his right shoulder.  Also significant is the fact that he had to undergo surgery for total right shoulder replacement in November 2011.  So this evidence does not tend to suggest an improvement in his disability, indeed, to the contrary, if anything instead a substantial worsening of it.  Thus, even considering the VA medical records including findings demonstrating a stable right shoulder, this evidence on the whole does not reflect that any improvement necessarily would be reasonably certain to be maintained under the ordinary conditions of life.  38 C.F.R. §  3.344.  

Thus, the Board finds that the reduction in the rating for the instability and dislocations of the right shoulder from 20 to 0 percent (noncompensable) was unwarranted.  Accordingly, the 20 percent disability rating for the instability and dislocations of this shoulder is restored effective the date of reduction.

(ii)  Increased Ratings for the Right Shoulder Disability

When a rating is reduced, VA has the burden of proof of showing the disability has improved.  Conversely, when the claim instead is for a higher, i.e., increased rating, the Veteran has the burden of proof of showing the disability has worsened so as to, in turn, warrant additional compensation.

Here, after reviewing the relevant evidence, the Board finds that, prior to November 28, 2011, the Veteran's right shoulder did not warrant disability ratings higher than 20 percent for the instability and dislocations component under DC 5202 or higher than 30 percent for the degenerative joint disease (arthritis) component under DCs 5003, 5010 and 5201.  Moreover, as he underwent surgery for a total right shoulder replacement in November 2011, the Board finds that DC 5051 applies to his right shoulder following that surgical procedure, although he has shown entitlement to a higher 60 percent rating under DC 5051 from February 1, 2013 onwards.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).


When a Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  But as already alluded to, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation, i.e., the "staging" of the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability from the year immediately preceding the receipt of the claim for a higher rating until VA makes a decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply § 4.59 even in cases that do not involve arthritis).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The degenerative joint disease of the Veteran's right shoulder was rated under 38 C.F.R. § 4.71a, DCs 5010-5021 prior to November 28, 2011; his right shoulder instability and dislocations were rated under 38 C.F.R. § 4.71a, DC 5202, prior to November 28, 2011; his right shoulder was provided a temporary total disability rating under 38 C.F.R. § 4.30 (convalescent rating) and then it was rated under 38 C.F.R. § 4.71a, DC 5051, from February 1, 2012, following his total right shoulder replacement.

DC 5010 provides ratings for arthritis due to trauma (i.e., post-traumatic arthritis) and is to be rated as degenerative arthritis under DC 5003.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

DC 5051 provides ratings for a shoulder replacement (prosthesis).  Under DC 5051, for one year following implantation of a shoulder prosthesis for a service-connected shoulder disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5051.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5200 or 5203.  Id.  

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

DC 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus is provided a 20 percent disability rating for moderate deformity of the major or minor shoulder, a 30 percent rating for marked deformity of the major shoulder or 20 percent for marked deformity of the minor shoulder.  Recurrent dislocation at the scapulohumeral shoulder with infrequent episodes and guarding of movement only at shoulder level is provided a 20 percent rating for either the major or minor shoulder.  Recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated as 30 percent disabling for the major shoulder and 20 percent disabling for the minor shoulder.  Fibrous union of the humerus is provided a 50 percent rating for the major shoulder and a 40 percent rating of the minor shoulder.  Nonunion of the humerus (false flail joint) is rated at 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of a head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder or 70 percent for the minor shoulder.  Id.  

Prior to November 28, 2011, the probative evidence of record, including private medical records from August to October 2010, VA medical records prior to November 28, 2011, and VA examinations from March and October 2010, show the Veteran's right shoulder was relatively stable.  There was guarding of movement, but no evidence of dislocations, limitation of motion of the right shoulder to midway between the Veteran's side and shoulder level (i.e., to 45 degrees), objective evidence of pain on movement, or even limitation of function following repetitive motion or repetition.  An October 2010 private medical report reflects that his right shoulder range of motion was limited, at worst, to 30 degrees of flexion and abduction before severe pain limited motion.  VA medical records demonstrate his right shoulder range of motion, at worst, was flexion limited to 90 degrees and abduction limited to 50 degrees, although the August 2010 private medical report also noted that he was unable to shake hands using his right hand.  In addition these records demonstrated findings of significant arthritis, but an intact rotator cuff, albeit with positive impingement signs, guarding of movement, and continued stability.  The VA medical records show his right shoulder was stable to varus and valgus stress testing, also to anterior and posterior testing and rotary stress testing.  In addition, an October 2010 private medical report reflects that his reported feeling of instability with abduction and external rotation could have been possibly due to some capsular laxity or the arthritis.


The reports of VA examinations in March and October 2010 reflect limitation of motion of the right shoulder, at worst, to 90 degrees of flexion and 50 degrees of abduction with objective evidence of pain on movement beginning at 30 degrees of flexion and 35 degrees of abduction, and no complaints or findings of dislocation, subluxation or instability.  In March 2010, the Veteran was unable to perform repetitive testing of range of motion due to pain, stiffness and apprehension, and in October 2010 repetitive testing revealed objective evidence of pain following repetitive motion, but with no additional limitation.  No incapacitating episodes were noted or observed during either examination.

Based on this evidence, the Board finds that the Veteran's right shoulder did not warrant a disability rating exceeding 20 percent for the instability and dislocations under DC 5202 prior to November 28, 2011, as the evidence of record did not demonstrate any instability or dislocations of this shoulder during this period.  In addition, the Board also finds that his right shoulder does not warrant a disability rating exceeding 30 percent for the degenerative joint disease (arthritis) under DC 5201, as his right shoulder range of motion, at worst, did not more nearly approximate limitation of motion to just 25 degrees from his side, even taking into account his pain on motion, limitation following repetitive use testing and 38 C.F.R. § 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board also has considered other potentially applicable DCs, however, as there is no evidence of ankylosis or impairment of the clavicle or scapula, DCs 5200 and 5203 do not apply.  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While as conceded there is no disputing the Veteran has considerable limitation of motion of his right shoulder, particularly on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially according to the definitions provided contemplates absolutely no motion at all.

The preponderance of the evidence therefore is against the assignment of higher ratings exceeding 20 percent for the instability and dislocations under DC 5202 or exceeding 30 percent for the degenerative joint disease (arthritis) under DC 5201 prior to November 28, 2011.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

But having said that, the Board also finds that the Veteran's right shoulder warrants a higher disability rating of 60 percent under DC 5051 from February 1, 2013, onwards.  From this date going forward, the probative evidence of record, including VA medical records and the reports of VA examinations in April and July 2013, reflect that the Veteran's right shoulder, despite his surgery, continues to have chronic residuals consisting of severe painful motion and weakness.  So even replacing the shoulder with a prosthesis has not resolved this.

While DC 5051 specifies that a minimum 30 percent rating is assigned or when there are intermediate degrees of residual weakness, pain, or limitation of motion the disability is to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5200 and 5203, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  And the Veteran's right shoulder disability does not warrant a higher rating under DCs 5200 and 5203.

In evaluating the Veteran's right shoulder disability under the DeLuca criteria, the Board observes that, while the April and July 2013 VA examinations demonstrate functional impairment after repetition of range of motion, additional limitation of motion was not found and the most disabling factors included pain on movement, less movement, weakened movement and incoordination, which are 

considered under the rating criteria.  DC 5051 specifically contemplates weakness, pain and limitation of motion.  Therefore the assignment of a higher rating includes the consideration of 38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  See also Mitchell, 25 Vet. App. at 38-43.  Further, as the 60 percent disability rating being assigned is the maximum rating assigned for motion loss, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, however, all manifestations of the Veteran's right shoulder disability since February 1, 2013 are contemplated by DC 5051.

Thus, in sum, the Board concludes that his right shoulder disability has warranted a higher 60 percent rating since February 1, 2013, when resolving all reasonable doubt in his favor concerning its severity from that date going forward.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In coming to the above conclusions, the Board has considered the Veteran's lay statements regarding the severity of his service-connected right shoulder disability and, in large part, has relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain or weakness, etc., and his statements and testimony regarding experiencing symptoms and their effect on his daily life are competent and credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extra-schedular Consideration

With respect to an extra-schedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the right shoulder disability both prior to November 28, 2011 and since February 1, 2013.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

The Rating Schedule fully contemplates the described symptomatology (e.g., arthritic pain, consequent limitation of motion, etc.) and provides for ratings higher than those assigned based on more significant functional impairment.  Prior to November 28, 2011, the rating criteria that contemplate the symptomatology of the right shoulder, including arthritic pain and consequent limitation of motion with pain on motion, impairment of the humerus with episodes of dislocation, and residuals of a right shoulder replacement, including chronic pain and weakness, have been applied to the evaluation of this disability in this decision.  See 38 C.F.R. § 4.71a, DCs 5010, 5051, 5201, and 5202.  The rating criteria that provide additional compensation or even higher ratings also contemplate more significant impairment - including greater limitation of motion, ankylosis and more frequent instances of dislocation.  See 38 C.F.R. § 4.71a, DCs 5200, 5201 and 5202.  

Moreover, there is not suggestion of marked interference with his employment, meaning above and beyond that contemplated by the schedular ratings assigned for this disability.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While he meets the maximum criteria for the right shoulder under DC 5051 following his total right shoulder replacement, the evidence of record, including the reports of his April 2013 and July 2013 VA examinations, does not reflect an exceptional disability picture exhibited by either incapacitating episodes, marked interference with employment, or frequent periods of hospitalization due to the right shoulder disability since February 1, 2013.  38 C.F.R. § 3.321(b)(1).  With the exception of the total right shoulder replacement in November 2011, for which a temporary 100 percent rating accordingly was assigned from November 28, 2011 to February 1, 2013 under 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, DC 5051, the evaluation and treatment for the right shoulder has been primarily on an outpatient basis, not as an inpatient, and certainly not what could be considered a frequent inpatient.  

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

The reduction in rating for the instability and dislocations of the right shoulder from 20 to 0 percent (noncompensable) was inappropriate, so the prior 20 percent rating is reinstated for this disabilitiy effective the date of the reduction.  

But a disability rating higher than 20 percent for the instability and dislocations of the right shoulder prior to November 28, 2011, is denied.

Also, a disability rating higher than 30 percent for the degenerative joint disease of the right shoulder prior to November 28, 2011, is denied.

However, a higher 60 percent disability rating is granted for the residuals of the total right shoulder replacement as of February 1, 2013, subject to the statutes and regulations governing the payment of VA compensation.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


